J-S20012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEVIN SIMS                                 :
                                               :
                       Appellant               :   No. 1166 WDA 2021

         Appeal from the Judgment of Sentence Entered August 31, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0011886-2018


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY NICHOLS, J.:                             FILED: AUGUST 2, 2022

        Appellant Devin Sims appeals from the judgment of sentence entered

following the revocation of his probation.             Appellant challenges the

discretionary aspects of his sentence and contends that the trial court failed

to consider relevant sentencing factors required by 42 Pa.C.S. § §9721(b).

We affirm.

        The record reflects that on May 14, 2019, Appellant entered guilty pleas

to one count each of strangulation, terroristic threats, and simple assault in

the instant case at trial court docket CP-02-CR-0011886-2018 (11886-2018).1

N.T., 4/14/19, at 9.       The trial court sentenced Appellant to two years of

probation at each count, and the trial court ordered the sentences to run


____________________________________________


1   18 Pa.C.S. §§ 2718(a)(1), 2706(a)(1), and 2701(a)(1), respectively.
J-S20012-22



concurrently. Id. at 10-11. While on probation, Appellant was charged and

convicted of defiant trespass and criminal mischief at trial court docket CP-

02-CR-0002343-2020 (2343-2020).2 N.T., 9/17/20, at 15-19.

        As a result of the new crimes at 2343-2020, the trial court revoked

Appellant’s probation in the instant case and re-sentenced Appellant to a term

of time served for simple assault, and it imposed new sentences of two years

of probation for strangulation and terroristic threats. Id. at 33-34. The new

probationary sentences for strangulation and terroristic threats were ordered

to run concurrently with each other and concurrently to the sentence imposed

on the new crimes at 2343-2020. Id. at 34-35

        While serving his concurrent terms of probation in the instant case,

Appellant was convicted of involuntary deviate sexual intercourse (IDSI) with

a child at CP-02-CR-0000119-2021 (119-2021) and CP-02-CR-0000120-2021

(120-2021).3     Convicted Violation Report, 5/20/21, at 2-3. The trial court

sentenced Appellant to terms of seven to fourteen years of incarceration

followed by four years of probation at both 119-2021 and 120-2021, and the

trial court ordered these sentences to run concurrently. See id.

        Following the convictions for IDSI with a child, the trial court revoked

Appellant’s probation in the instant case. N.T., 8/31/21, at 11. The trial court

resentenced Appellant to a term of one to two years of incarceration for

____________________________________________


2   18 Pa.C.S. §§ 3503(b)(1)(i), and 3304(a)(5), respectively.

3   18 Pa.C.S. § 3123(b).

                                           -2-
J-S20012-22



strangulation followed by a consecutive term of one to two years of

incarceration for terroristic threats, resulting in an aggregate term of two to

four years of incarceration.    Id. at 15-16.    The trial court ordered these

revocation sentences to run consecutively to the sentences for involuntary

deviate sexual intercourse with a child. Id. at 16.

      Appellant filed a timely post-sentence motion, which the trial court

denied on September 21, 2021. This timely appeal followed. Both the trial

court and Appellant complied with Pa.R.A.P. 1925.

      On appeal, Appellant presents the following issue:

      Did the trial court fail to consider and apply all relevant sentencing
      criteria, including the protection of the public, the gravity of the
      offense/violation, and [Appellant’s] character and rehabilitative
      needs, as required by 42 Pa.C.S. §9721(b) (sentencing generally;
      general standards), thus making [Appellant’s] sentence excessive
      and unreasonable?

Appellant’s Brief at 5 (formatting altered).

      Appellant’s issue implicates the discretionary aspects of his sentence,

and we note that “[t]he right to appellate review of the discretionary aspects

of a sentence is not absolute[.]” Commonwealth v. Zirkle, 107 A.3d 127,

132 (Pa. Super. 2014) (citations omitted).         Rather, where an appellant

challenges the discretionary aspects of a sentence, the appeal should be

considered a petition for allowance of appeal. Commonwealth v. W.H.M.,

932 A.2d 155, 163 (Pa. Super. 2007).




                                      -3-
J-S20012-22



      As this Court explained in Commonwealth v. Moury, 992 A.2d 162

(Pa. Super. 2010), an appellant challenging the discretionary aspects of a

sentence must invoke this Court’s jurisdiction by satisfying a four-part test:

      [W]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. [708(E)]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42 Pa.C.S. § 9781(b).

Id. at 170 (formatting altered and citation omitted).

      In the instant case, following the revocation of his probation, Appellant

filed a timely post-sentence motion, a timely appeal, and has included a Rule

2119(f) statement in his appellate brief. Accordingly, Appellant is in technical

compliance with the requirements to challenge the discretionary aspects of his

sentence. See Commonwealth v. Rhoades, 8 A.3d 912, 916 (Pa. Super.

2010). Therefore, we will proceed to determine whether Appellant has raised

a substantial question. See id.

      The determination of whether there is a substantial question is made on

a case-by-case basis, and this Court will grant the appeal only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;

or (2) contrary to the fundamental norms which underlie the sentencing

process. Moury, 992 A.2d at 170.




                                     -4-
J-S20012-22



      In the instant case, Appellant contends that the trial court failed to

consider relevant sentencing factors from 42 Pa.C.S. § 9721(b). Appellant’s

Brief at 15-16. We conclude that Appellant has raised a substantial question

for our review. See Commonwealth v. Derrickson, 242 A.3d 667, 680 (Pa.

Super. 2020) (holding that a claim that the trial court failed to consider

sentencing criteria required by 42 Pa.C.S. § 9721(b), including the defendant’s

rehabilitative needs, presents a substantial question).

      Our standard of review is as follows:

      The imposition of sentence following the revocation of probation
      is vested within the sound discretion of the trial court, which,
      absent an abuse of that discretion, will not be disturbed on appeal.
      An abuse of discretion is more than an error in judgment – a
      sentencing court has not abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will.

Commonwealth v. Starr, 234 A.3d 755, 760-61 (Pa. Super. 2020) (citation

omitted).

      The court shall not impose a sentence of total confinement upon
      revocation unless it finds that: (1) the defendant has been
      convicted of another crime; or (2) the conduct of the defendant
      indicates that it is likely that he will commit another crime if he is
      not imprisoned; or (3) such a sentence is essential to vindicate
      the authority of the court.

42 Pa.C.S. § 9771(c).

      [Section] 9721(b) specifies that in every case following the
      revocation of probation, “the court shall make as a part of the
      record, and disclose in open court at the time of sentencing, a
      statement of the reason or reasons for the sentence imposed.”
      See also Pa.R.Crim.P. 708[(D)(2)] (indicating at the time of


                                       -5-
J-S20012-22


      sentence following the revocation of probation, “[t]he judge shall
      state on the record the reasons for the sentence imposed.”).

      However, following revocation, a sentencing court need not
      undertake a lengthy discourse for its reasons for imposing a
      sentence or specifically reference the statutes in question. Simply
      put, since the defendant has previously appeared before the
      sentencing court, the stated reasons for a revocation sentence
      need not be as elaborate as that which is required at initial
      sentencing. The rationale for this is obvious. When sentencing is
      a consequence of the revocation of probation, the trial judge is
      already fully informed as to the facts and circumstances of both
      the crime and the nature of the defendant, particularly where, as
      here, the trial judge had the benefit of a PSI [report] during the
      initial sentencing proceedings. See [Commonwealth v. Walls,
      926 A.2d 957, 967 n.7 (Pa. 2007)] (“Where [PSI report] exist[s],
      we shall continue to presume that the sentencing judge was aware
      of the relevant information regarding the defendant’s character
      and weighed those considerations along with mitigating statutory
      factors.”).

Commonwealth v. Pasture, 107 A.3d 21, 28 (Pa. 2014). Moreover, “our

review is limited to determining the validity of the probation revocation

proceedings and the authority of the sentencing court to consider the same

sentencing alternatives that it had at the time of the initial sentencing.”

Commonwealth v. Parson, 259 A.3d 1012, 1019 (Pa. Super. 2021) (citation

omitted and formatting altered); see also 42 Pa.C.S. § 9771(b).

      Upon review, we find Appellant’s argument meritless.          The record

reveals that the trial court concluded that Appellant had multiple opportunities

on probation in this matter and failed to avail himself of those opportunities

because he committed new crimes and was non-compliant with the terms of

his probation. N.T., 8/31/21, at 10-15. Moreover, the trial court also stated

that it reviewed and considered a PSI report prior to imposing sentence. N.T.,


                                     -6-
J-S20012-22



8/31/21, at 10. Because the trial court had the benefit of a PSI report, we

conclude that the trial court was familiar with Appellant, his background, and

his character, and contrary to Appellant’s argument, we may presume that

the trial court considered all relevant sentencing factors and weighed those

considerations along with mitigating factors. See Pasture, 107 A.3d at 28.

      After review, we conclude that the trial court aptly stated its

consideration of relevant sentencing factors and stated its reasons for the

sentence imposed. The record reflects that the trial court reviewed the PSI

report prior to sentencing and was aware of Appellant’s rehabilitative needs

as well as other statutory factors. See Moury, 992 A.2d at 171; Pasture,

107 A.3d at 28. Accordingly, we discern no abuse of discretion, and we affirm

Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/2/2022




                                    -7-